          Case 1:18-cv-06621-VEC Document 50
                                          49 Filed 06/08/20
                                                   06/05/20 Page 1 of 2
                                                                                   Seyfarth Shaw LLP
                                   USDC SDNY                                        620 Eighth Avenue
                                   DOCUMENT                                 New York, New York 10018
                                   ELECTRONICALLY FILED                              T (212) 218-5500
                                   DOC #:                                            F (212) 218-5526
                                   DATE FILED: 06/08/2020
                                                                                 casmith@seyfarth.com
                                                                                     T (212) 218-5605

                                                                                    www.seyfarth.com


June 5, 2020              MEMO ENDORSED
VIA ECF

The Honorable Valerie E. Caproni
United States District Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    Neil Abromavage v. Deutsche Bank Securities Inc. et al (1:18-cv-06621)

Dear Judge Caproni:

We represent Defendants Deutsche Bank Securities Inc. (“DBSI”), Jeffrey Bunzel and Mark
Hantho (collectively, “Defendants”) in the above-referenced case. After consulting with
Plaintiff’s counsel, Defendants submit this joint request for an adjournment of the briefing
schedule for Defendants’ anticipated motion for summary judgment (the “Motion”). The present
schedule, set by the Court in its April 27, 2020 Order [Dkt. No. 48], provides that the Motion
shall be made by June 12, 2020, opposition shall be filed by July 16, 2020 and reply filed by
August 6, 2020. The parties respectfully request an adjournment of the briefing schedule to
provide that the Motion shall be made by July 10, 2020, opposition shall be filed by August 14,
2020 and reply filed by September 3, 2020.

The parties have been working collaboratively to resolve any remaining discovery issues, and in
that spirit Defendants agreed to continue to search for a narrow set of documents discussed
during two depositions near the close of fact discovery. Defendants made a small production of
documents on May 19, 2020 and intend to make a final, small production early next week.
Plaintiff has requested additional, limited depositions of Defendants Jeffrey Bunzel and Mark
Hantho regarding the 2015 discretionary bonus decision process to the extent that the
documents which were produced on and after May 19, 2020 bear on that issue, and Defendants
do not object to this request. The parties would like to resolve any open discovery issues before
commencing summary judgment motion practice. The parties respectfully request an
adjournment of the Motion briefing schedule to allow sufficient time to take the additional
depositions before the Motion is filed.

This is the second request for an adjournment of the Motion briefing schedule.
         Case 1:18-cv-06621-VEC Document 50
                                         49 Filed 06/08/20
                                                  06/05/20 Page 2 of 2
                                                        The Honorable Valerie E. Caproni
                                                                           June 5, 2020
                                                                                 Page 2


Respectfully yours,

SEYFARTH SHAW LLP


/s/ Cameron Smith


Cameron Smith

cc:    All counsel of record (via ECF)




                 Application GRANTED. No further extensions.


                 SO ORDERED.              Date: 06/08/2020




                 HON. VALERIE CAPRONI
                 UNITED STATES DISTRICT JUDGE
